          Case 5:21-cr-00052-FB Document 17 Filed 02/03/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                                                                         FEB   0 8   ziJzi
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                    §        CRIMINAL NO.:
                                             §
               Plaintiff,                             INDICTMENT
                                             §
VS.                                          §        Ct. 1: 18 U.S.C. § 922(g)(3)
                                             §        Unlawful User of a Controlled Substance
CHANCE ANTHONY UPTMORE,                      §        in Possession of a Firearm

               Defendant.
                                                  A2i CR0052                                             RI
THE GRAND JURY CHARGES:

                                         COUNT ONE
                                     [18 U.S.C. § 922(g)(3)]

        On or about January 18, 2021, in the Western District of Texas, Defendant,

                             CHANCE ANTHONY UPTMORE,

knowing he was an unlawful user of and addicted to a controlled substance as defined in Title 21,

United States Code, Section 802, did knowingly possess a firearm and ammunition, to wit: a

Taurus .38 Special revolver bearing serial number LF67 128, and the firearm traveled in interstate

and foreign commerce, in violation of Title 18, United States Code, Section 922(g)(3).

      NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE
                          [See Fed. R. Crim. P. 32.21


                                                 I.

                         Firearms Violations and Forfeiture Statutes
  [Title 18 U.S.C. § 922(g)(3), subject to forfeiture pursuant to Title 18 U.S.C. § 924(d)(3),
              made applicable to criminal forfeiture by Title 28 U.S.C. § 24611

       As a result of the criminal violation set forth in Count One, the United States of America

gives notice to Defendant ChANCE ANTHONY UPTMORE, of its intent to seek the forfeiture

of the properties described below upon conviction and pursuant to Fed. R. Crim.   P. 32.2 and Title
               Case 5:21-cr-00052-FB Document 17 Filed 02/03/21 Page 2 of 2




18 U.S.C.       §   924(d)(3), made applicable to criminal forfeiture by Title 28 U.S.C.   §   2461, which

states:

          Title 18 U.S.C.       924. Penalties

          (d)(I) Any firearm or ammunition involved in or used in any knowing violation of
          subsection. . . (g). . . of section 922 . . . shall be subject to seizure and forfeiture.
            under the provisions of this chapter...

This Notice of Demand for Forfeiture includes but is not limited to the following properties:

          1. Taurus .38 Special revolver, serial number LF67 128; and
          2. Any and all firearms, ammunition, and/or accessories involved in or used in the
             commission of the criminal offense.


                                                   A TRUE



                                                                             GRAND JURY

GREGG N. SOFER
UNITED STATES ATTORNEY


BY:
          MATTHEW W. KINSREY
          Assistant United States Attorney




          MARKT. ROOMBERG
          Assistant United States.i
